                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                              KNOXVILLE DIVISION




   ISABEL ZELAYA, GERONIMO
   GUERRERO, CAROLINA ROMULO
   MENDOZA, LUIS ROBERTO BAUTISTA             Civil Action No. 3:19-cv-00062-PLR-
   MARTÍNEZ, MARTHA PULIDO,                   HBG
   CATARINO ZAPOTE HERNÁNDEZ, and
   MARIA DEL PILAR GONZALEZ CRUZ,
   individually and on behalf of all others   CLASS ACTION
   similarly situated,

                  Plaintiffs,                 THIRD AMENDED COMPLAINT

   v.

   ROBERT HAMMER, Assistant Special
   Agent in Charge, Homeland Security
   Investigations (“HSI”); DAVID VICENTE
   PENA, Agent, Immigration and Customs
   Enforcement (“ICE”), Enforcement and
   Removal Operations (“ERO”); FRANCISCO
   AYALA, Agent, ICE, ERO; BILLY
   RIGGINS, Special Agent, ICE; ANTHONY
   MARTIN, Deportation Officer, ICE, ERO;
   MATTHEW GROOMS, Deportation Officer,
   ICE; JERROL SCOTT PARTIN, Special
   Agent, ICE; THEODORE FRANCISCO,
   Special Agent, HSI; TRAVIS CARRIER,
   Special Agent, ICE; TREVOR
   CHRISTENSEN, Special Agent, ICE; GLEN
   BLACHE, Agent, ICE; BRENDA
   DICKSON, Agent, ICE; GEORGE
   NALLEY, Agent, ICE; CLINT CANTRELL,
   Special Agent, ICE; RICKY
   THORNBURGH, Agent, ICE; JONATHAN
   HENDRIX, Special Agent, HSI; PATRICK
   RYAN HUBBARD; Special Agent, ICE;
   WAYNE DICKEY, Special Agent, HSI;
   JAMES LILES, Special Agent, HSI;
   MICHAEL PEREZ, Special Agent, HSI;
   KEITH HALE, Special Agent, ICE; DENNIS
   FETTING, Special Agent, ICE;



Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 1 of 54 PageID #: 2477
   DENI BUKVIC, Agent, ICE; KASHIF
   CHOWHAN, Deportation Officer, ICE, ERO;
   BLAKE DIAMOND, Agent, ICE; PAUL
   CRISWELL, Agent, ICE; JEFFERY
   KLINKO, Agent, ICE; JEFFREY
   SCHRODER, Agent, ICE; DAVID LODGE,
   Deportation Officer, ICE, ERO; WAYLON
   HINKLE, Deportation Officer, ICE, ERO;
   CONNIE STEPHENS, Agent, ICE;
   TOMMY PANNELL, Agent, ICE;
   SHANNON HOPE, Agent, ICE; TROY
   MCCARTER, Agent, ICE; BRADLEY
   HARRIS, Agent, ICE; JOSHUA
   MCCREADY, Agent, ICE; RONALD
   APPEL, Resident Agent in Charge, ICE;
   BOBBY SMITH, Agent, ICE; ROBERT
   WHITED, Agent, ICE; TREY LUND,
   Deputy Field Office Director, ICE; JOHN
   WITSELL, Agent, ICE; MICHELLE
   EVANS, Agent, ICE; WESLEY ANTHONY,
   Agent, ICE; STEVEN LEDGERWOOD,
   Agent, ICE; FRANCIS COKER, Agent, ICE;
   CHRISTOPHER CANNON, Deportation
   Officer, ICE, ERO; JOHN HEISHMAN,
   Chief, Customs and Border Protection
   (“CBP”); AUNRAE NAVARRE, Agent,
   CBP; RICKY SMITH, Agent, CBP;
   MATTHEW MOON, Agent, CBP; JASON
   MILLER, Agent, CBP; JEFF BEDNAR, Port
   Director, CBP; AUSTIN WILLIAMS, Port
   Director, CBP; NICHOLAS R. WORSHAM,
   Special Agent, IRS; DOES #1-10, Agents of
   ICE and Agents of U.S. Customs and
   Border Protection; in their individual
   capacities; and UNITED STATES OF
   AMERICA,

                  Defendants.




                                               2

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 2 of 54 PageID #: 2478
                                          INTRODUCTION

          1. In April 2018, officers from U.S. Immigration and Customs Enforcement (“ICE”),

   Homeland Security Operations (“HSI”), Enforcement and Removal Operations (“ERO”),

   Customs and Border Protection (“CBP”), the Internal Revenue Service (“IRS”) 1, and the

   Tennessee Highway Patrol (“THP”) descended on the Southeastern Provision meatpacking plant

   (“Plant”) in Bean Station, Tennessee, a small town in the far eastern corner of the state. Heavily

   armed, the officers formed a perimeter around the Plant and blocked every exit. They used

   official vehicles to seal off the one public road to the Plant. Law enforcement helicopters flew

   above the Plant, securing and surveilling the premises. In the Plant’s parking lot, several vans

   and large bags of plastic “zip tie” handcuffs waited to be used. Moments later, dozens of armed

   officers in bullet-proof vests rushed into the Plant. They quickly fanned out, many with their

   firearms drawn, and screamed at the workers inside to stop moving. The workers, terrified and

   confused, feared the commotion was a terrorist attack, a mass shooting, or a fire.

          2. The officers were not searching for terrorists, armed criminals, or violent felons.

   Rather, the officers were assisting with the execution of an IRS search warrant for financial

   documents related to the alleged crimes of the Plant’s owner, James Brantley. However, the

   officers’ goal that day was far more extensive than what the IRS agent revealed in his application

   for the warrant to the court and what the search warrant ultimately authorized: The officers

   planned to detain and arrest every worker in the Plant who was Latino.




   1
    HSI and ERO are two of three directorates within ICE. HSI, ERO, ICE and CBP fall under the
   U.S. Department of Homeland Security (“DHS”). Throughout the Third Amended Complaint,
   HSI, ERO, ICE, CBP, and IRS officers are referred to as the “federal officers.” HSI, ERO, ICE,
   and CBP officers are referred to as “DHS officers” or “DHS Defendants.”
                                                    3

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 3 of 54 PageID #: 2479
             3. Prior to the raid, the federal officers enlisted the Tennessee Highway Patrol to

   accomplish this goal. The officers also secured the Tennessee National Guard’s armory to use as

   a location to process individuals who they intended to arrest that day. Then, with only an IRS

   search warrant for documents in hand, the officers executed the largest workplace immigration

   raid in the United States in nearly a decade. They forcefully seized and arrested approximately

   100 Latino workers. In the process, the officers berated workers with racial slurs, struck one

   worker in the face, and shoved firearms in the faces of many others. Meanwhile, the officers did

   not detain the Plant’s white workers or subject them to the same aggressive treatment and

   unreasonable and prolonged detention that the Latino workers experienced.

             4. Many of the Latino workers were long-term employees of the Plant who had spent

   years performing the dangerous work endemic to slaughterhouses, often in unsafe conditions and

   without receiving legally-mandated overtime pay. The workers and their families are long-time

   members of the local community, attending school, church, and other local events alongside their

   neighbors. The day after the raid, nearly 600 children in the community did not show up for

   school.

             5. Prior to the raid, the federal officers did not know the identities or the immigration

   status of any worker in the Plant. They knew only that many of the workers were “Hispanic.”

   Only after detaining the Latino workers – and, in many instances, not until after transporting the

   workers they detained to an offsite location in a different county – did the federal officers

   question the workers about their identity or immigration status. Ultimately, only eleven of the

   approximately 100 workers arrested were charged with any crime, and of those, none were

   charged with a violent crime.




                                                       4

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 4 of 54 PageID #: 2480
          6. The U.S. Constitution protects individuals from this kind of law enforcement

   overreach. The law is clear that seizures based entirely on race or ethnicity; seizures that are

   overly intrusive, without authority, or prolonged; arrests without probable cause; and the use of

   excessive force are prohibited by the Fourth and Fifth Amendments. Officers of the IRS, ICE,

   HSI, ERO, CBP, and THP conspired to plan and execute the forceful, prolonged, and unlawful

   seizure of the Plant’s Latino workforce solely on the basis of their race or ethnicity, and without

   reasonable suspicion, probable cause, or other lawful authority. The federal officers prolonged

   the detention of Plaintiffs without any reasonable suspicion, probable cause, or other lawful

   authority. The federal officers made arrests without a valid arrest warrant or probable cause that

   each worker had violated U.S. immigration or criminal laws, or other lawful authority. They

   used unreasonable force to effect detentions or arrests of Plaintiffs. In executing some of these

   detentions or arrests, the federal officers used brutal and excessive force without any

   provocation.

          7. Plaintiffs are Latinos who were working in the Plant the day of the raid. 2 They bring

   this action, individually and on behalf of themselves and a class of similarly situated individuals,

   to vindicate their rights under the Fourth and Fifth Amendments to the U.S. Constitution and the

   Federal Tort Claims Act (“FTCA”). Plaintiffs seek declaratory and monetary relief against the

   individual Defendants and the United States of America for violations of their clearly established

   constitutional rights and Tennessee tort law.




   2
    This Third Amended Complaint uses “race” and “ethnicity” interchangeably in relation to
   Latino individuals. See Peña-Rodriguez v. Colorado, 137 S. Ct. 855, 863 (2017).
                                                    5

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 5 of 54 PageID #: 2481
                           JURISDICTION, VENUE, AND EXHAUSTION

           8. The Court has jurisdiction pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1343, 28 U.S.C.

   § 1346(b), and 28 U.S.C. § 2201-02.

           9. Venue is proper in this District because a substantial part of the events giving rise to

   Plaintiffs’ claims occurred in this district, and because at least one of the Plaintiffs resides in this

   district. 28 U.S.C. §§ 1391(b), (e), 1402(b).

           10. The Court has personal jurisdiction over the Defendants because Defendants’ acts and

   omissions giving rise to this lawsuit took place in in the Eastern District of Tennessee.

           11. Pursuant to 28 U.S.C. § 2675(a), Plaintiffs filed administrative claims with DHS and

   ICE related to the tortious conduct of agents of ICE, HSI, ERO, CBP, and the IRS on January 25,

   2019. By letter dated June 27, 2019, Plaintiffs were informed that the administrative claims had

   been denied. Plaintiffs have exhausted their administrative remedies for purposes of their claims

   under the FTCA. 28 U.S.C. § 2675(a). 3




   3
     DHS was obligated to transmit Plaintiffs’ FTCA claims to the IRS to be in compliance with 28
   C.F.R. § 14.2(b)(1)-(2), which requires federal agencies to “contact all other affected agencies
   [and] designate the single agency which will thereafter investigate and decide the merits of the
   claim,” because DHS knew about the IRS’s involvement in the events giving rise to the claims.
   However, on May 29, 2019, DHS informed the Plaintiffs that it had not sent those claims to the
   IRS, as required. On June 20, 2019, Plaintiffs submitted nearly identical FTCA claims to the
   IRS, and in that communication, advised that Plaintiffs regard the IRS as having had notice of
   the FTCA claims as of January 29, 2019, the date on which DHS received them. Plaintiffs have
   exhausted their administrative remedies with respect to their claims against the IRS because
   DHS’s June 27, 2019 denial letter constitutes a final determination on those claims, see 28
   C.F.R. § 14.2(b)(2), and the IRS failed to issue a separate determination within the required six-
   month period, see 28 U.S.C. § 2675(a).

                                                      6

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 6 of 54 PageID #: 2482
                                                PARTIES

                                                 Plaintiffs

             12. Plaintiff Isabel Zelaya (“Plaintiff Zelaya”) was working at the Plant the morning of

   April 5, 2018 in the processing area. At the time of the raid, he had been working at the Plant for

   approximately two years. He is Latino.

             13. Plaintiff Geronimo Guerrero (“Plaintiff Guerrero”) was employed as a supervisor at

   the Plant. He was working at the Plant the morning of April 5, 2018 in the processing area. At

   the time of the raid, he had been working at the Plant for approximately eighteen years. He is

   Latino.

             14. Plaintiff Carolina Romulo Mendoza (“Plaintiff Romulo Mendoza”) was working at

   the Plant the morning of April 5, 2018 in the processing area. At the time of the raid, she had

   been working at the Plant for approximately three years. She is Latina.

             15. Plaintiff Luis Roberto Bautista Martínez (“Plaintiff Bautista Martínez”) was

   working at the Plant the morning of April 5, 2018 inside the loading dock. At the time of the

   raid, he had been working at the Plant for approximately two years. He is Latino.

             16. Plaintiff Martha Pulido (“Plaintiff Pulido”) was working at the Plant the morning of

   April 5, 2018 in the kill floor area. At the time of the raid, she had been working at the Plant for

   approximately one year. She is Latina.

             17. Plaintiff Maria del Pilar Gonzalez Cruz (“Plaintiff Gonzalez Cruz”) was working at

   the Plant the morning of April 5, 2018 constructing boxes near the processing area. At the time

   of the raid, she had worked in the Plant for approximately two years. She is Latina.




                                                     7

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 7 of 54 PageID #: 2483
          18. Plaintiff Catarino Zapote Hernández (“Plaintiff Zapote Hernández”) was working

   at the Plant the morning of April 5, 2018 in the processing area. At the time of the raid, he had

   been working at the Plant for approximately ten years. He is Latino.

                                              Defendants

                                        Individual Defendants

          19. Defendant Robert Hammer (“Defendant Hammer”) was at all times relevant to this

   action an Assistant Special Agent in Charge with HSI. He oversaw the Southeastern Provision

   raid. Defendant Hammer is sued in his individual capacity.

          20. Defendant David Vicente Pena (“Defendant Pena”) was at all times relevant to this

   action an Agent of ICE ERO Knoxville. He participated in the planning and execution of the

   Southeastern Provision raid. Defendant Pena is sued in his individual capacity.

          21. Defendant Francisco Ayala (“Defendant Ayala”) was at all times relevant to this

   action an Agent of ICE, ERO in Mississippi. He participated in the planning and execution of

   the Southeastern Provision raid. Defendant Ayala is sued in his individual capacity.

          22. Defendant Billy Riggins (“Defendant Riggins”) was at all times relevant to this

   action a Special Agent of ICE. He participated in the planning and execution of the Southeastern

   Provision raid. Defendant Riggins is sued in his individual capacity.

          23. Defendant Anthony Martin (“Defendant Martin”) was at all times relevant to this

   action a Deportation Officer of ICE, ERO. He participated in the planning and execution of the

   Southeastern Provision raid. Defendant Martin is sued in his individual capacity.

          24. Defendant Matthew Grooms (“Defendant Grooms”) was at all times relevant to this

   action a Deportation Officer of ICE. He participated in the planning and execution of the

   Southeastern Provision raid. Defendant Grooms is sued in his individual capacity.



                                                    8

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 8 of 54 PageID #: 2484
          25. Defendant Jerrol Scott Partin (“Defendant Partin”) was at all times relevant to this

   action a Special Agent of ICE in Memphis. He participated in the planning and execution of the

   Southeastern Provision raid. Defendant Partin is sued in his individual capacity.

          26. Defendant Theodore Francisco (“Defendant Francisco”) was at all times relevant to

   this action a Special Agent of HSI in Knoxville. He participated in the planning and execution of

   the Southeastern Provision raid. Defendant Francisco is sued in his individual capacity.

          27. Defendant Travis Carrier (“Defendant Carrier”) was at all times relevant to this

   action a Special Agent of ICE in Knoxville. He participated in the planning and execution of the

   Southeastern Provision raid. Defendant Carrier is sued in his individual capacity.

          28. Defendant Trevor Christensen (“Defendant Christensen”) was at all times relevant

   to this action a Special Agent of ICE in Knoxville. He participated in the planning and execution

   of the Southeastern Provision raid. Defendant Christensen is sued in his individual capacity.

          29. Defendant Glen Blache (“Defendant Blache”) was at all times relevant to this action

   an Agent of ICE. He participated in the planning and execution of the Southeastern Provision

   raid. Defendant Blache is sued in his individual capacity.

          30. Defendant Brenda Dickson (“Defendant Dickson”) was at all times relevant to this

   action an Agent of ICE. She participated in the planning and execution of the Southeastern

   Provision raid. Defendant Dickson is sued in her individual capacity.

          31. Defendant George Nalley (“Defendant Nalley”) was at all times relevant to this

   action an Agent of ICE. He participated in the planning and execution of the Southeastern

   Provision raid. Defendant Nalley is sued in his individual capacity.




                                                   9

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 9 of 54 PageID #: 2485
        32. Defendant Clint Cantrell (“Defendant Cantrell”) was at all times relevant to this

 action a Special Agent of ICE. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Cantrell is sued in his individual capacity.

        33. Defendant Ricky Thornburgh (“Defendant Thornburgh”) was at all times relevant to

 this action an Agent of ICE. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Thornburgh is sued in his individual capacity.

        34. Defendant Jonathan Hendrix (“Defendant Hendrix”) was at all times relevant to this

 action a Special Agent of HSI. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Hendrix is sued in his individual capacity.

        35. Defendant Patrick Ryan Hubbard (“Defendant Hubbard”) was at all times relevant

 to this action a Special Agent of ICE. He participated in the planning and execution of the

 Southeastern Provision raid. Defendant Hubbard is sued in his individual capacity.

        36. Defendant Wayne Dickey (“Defendant Dickey”) was at all times relevant to this

 action a Special Agent of HSI. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Dickey is sued in his individual capacity.

        37. Defendant James Liles (“Defendant Liles”) was at all times relevant to this action a

 Special Agent of HSI. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Liles is sued in his individual capacity.

        38. Defendant Michael Perez (“Defendant Perez”) was at all times relevant to this action

 a Special Agent of HSI. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Perez is sued in his individual capacity.




                                                 10

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 10 of 54 PageID #:
                                    2486
        39. Defendant Keith Hale (“Defendant Hale”) was at all times relevant to this action a

 Special Agent of ICE. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Hale is sued in his individual capacity.

        40. Defendant Connie Stephens (“Defendant Stephens”) was at all times relevant to this

 action an Agent of ICE. She participated in the planning and execution of the Southeastern

 Provision raid. Defendant Stephens is sued in her individual capacity.

        41. Defendant Tommy Pannell (“Defendant Pannell”) was at all times relevant to this

 action an Agent of ICE. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Pannell is sued in his individual capacity.

        42. Defendant Shannon Hope (“Defendant Hope”) was at all times relevant to this action

 an Agent of ICE. She participated in the planning and execution of the Southeastern Provision

 raid. Defendant Hope is sued in her individual capacity.

        43. Defendant Troy McCarter (“Defendant McCarter”) was at all times relevant to this

 action an Agent of ICE. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant McCarter is sued in his individual capacity.

        44. Defendant Bradley Harris (“Defendant Harris”) was at all times relevant to this

 action an Agent of ICE. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Harris is sued in his individual capacity.

        45. Defendant Joshua McCready (“Defendant McCready”) was at all times relevant to

 this action an Agent of ICE. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant McCready is sued in his individual capacity.




                                                 11

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 11 of 54 PageID #:
                                    2487
        46. Defendant Ronald Appel (“Defendant Appel”) was at all times relevant to this action

 a Resident Agent in Charge of ICE. He participated in the planning and execution of the

 Southeastern Provision raid. Defendant Appel is sued in his individual capacity.

        47. Defendant Bobby Smith (“Defendant B. Smith”) was at all times relevant to this

 action an Agent of ICE. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant B. Smith is sued in his individual capacity.

        48. Defendant Blake Diamond (“Defendant Diamond”) was at all times relevant to this

 action an Agent of ICE. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Diamond is sued in his individual capacity.

        49. Defendant Paul Criswell (“Defendant Criswell”) was at all times relevant to this

 action an Agent of ICE. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Criswell is sued in his individual capacity.

        50. Defendant Jeffery Klinko (“Defendant Klinko”) was at all times relevant to this

 action an Agent of ICE. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Klinko is sued in his individual capacity.

        51. Defendant Jeffrey Schroder (“Defendant Schroder”) was at all times relevant to this

 action an Agent of ICE. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Schroder is sued in his individual capacity.

        52. Defendant David Lodge (“Defendant Lodge”) was at all times relevant to this action

 a Deportation Officer of ICE, ERO. He participated in the planning and execution of the

 Southeastern Provision raid. Defendant Lodge is sued in his individual capacity.




                                                12

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 12 of 54 PageID #:
                                    2488
        53. Defendant Waylon Hinkle (“Defendant Hinkle”) was at all times relevant to this

 action a Deportation Officer of ICE, ERO. He participated in the planning and execution of the

 Southeastern Provision raid. Defendant Hinkle is sued in his individual capacity.

        54. Defendant Dennis Fetting (“Defendant Fetting”) was at all times relevant to this

 action a Special Agent of ICE. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Fetting is sued in his individual capacity.

        55. Defendant Deni Bukvic (“Defendant Bukvic”) was at all times relevant to this action

 an Agent of ICE. He participated in the planning and execution of the Southeastern Provision

 raid. Defendant Bukvic is sued in his individual capacity.

        56. Defendant Kashif Chowhan (“Defendant Chowhan”) was at all times relevant to this

 action a Deportation Officer of ICE, ERO. He participated in the planning and execution of the

 Southeastern Provision raid. Defendant Chowhan is sued in his individual capacity.

        57. Defendant Robert Whited (“Defendant Whited”) was at all times relevant to this

 action an Agent of ICE. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Whited is sued in his individual capacity.

        58. Defendant Trey Lund (“Defendant Lund”) was at all times relevant to this action a

 Deputy Field Office Director of ICE. He participated in the planning and execution of the

 Southeastern Provision raid. Defendant Lund is sued in his individual capacity.

        59. Defendant John Witsell (“Defendant Witsell”) was at all times relevant to this action

 a Special Agent of ICE. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Witsell is sued in his individual capacity.




                                                 13

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 13 of 54 PageID #:
                                    2489
        60. Defendant Michelle Evans (“Defendant Evans”) was at all times relevant to this

 action an Agent of ICE. She participated in the planning and execution of the Southeastern

 Provision raid. Defendant Evans is sued in her individual capacity.

        61. Defendant Wesley Anthony (“Defendant Anthony”) was at all times relevant to this

 action an Agent of ICE. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Anthony is sued in his individual capacity.

        62. Defendant Steven Ledgerwood (“Defendant Ledgerwood”) was at all times relevant

 to this action an Agent of ICE. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Ledgerwood is sued in his individual capacity.

        63. Defendant Francis Coker (“Defendant Coker”) was at all times relevant to this

 action an Agent of ICE. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Coker is sued in his individual capacity.

        64. Defendant Christopher Cannon (“Defendant Cannon”) was at all times relevant to

 this action a Deportation Officer of ICE, ERO. He participated in the planning and execution of

 the Southeastern Provision raid. Defendant Cannon is sued in his individual capacity.

        65. Defendant John Heishman (“Defendant Heishman”) was at all times relevant to this

 action a Chief, CBP. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Heishman is sued in his individual capacity.

        66. Defendant Aunrae Navarre (“Defendant Navarre”) was at all times relevant to this

 action an Agent of CBP. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Navarre is sued in his individual capacity.




                                                14

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 14 of 54 PageID #:
                                    2490
        67. Defendant Ricky Smith (“Defendant R. Smith”) was at all times relevant to this

 action an Agent of CBP. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant R. Smith is sued in his individual capacity.

        68. Defendant Matthew Moon (“Defendant Moon”) was at all times relevant to this

 action an Agent of CBP. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Moon is sued in his individual capacity.

        69. Defendant Jason Miller (“Defendant Miller”) was at all times relevant to this action

 an Agent of CBP. He participated in the planning and execution of the Southeastern Provision

 raid. Defendant Miller is sued in his individual capacity.

        70. Defendant Jeff Bednar (“Defendant Bednar”) was at all times relevant to this action

 a Port Director of CBP. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Bednar is sued in his individual capacity.

        71. Defendant Austin Williams (“Defendant Williams”) was at all times relevant to this

 action a Port Director of CBP. He participated in the planning and execution of the Southeastern

 Provision raid. Defendant Williams is sued in his individual capacity.

        72. Defendant Nicholas R. Worsham (“Defendant Worsham”) was at all times relevant

 to this action a Special Agent of the IRS in Johnson City, Tennessee. He prepared and signed the

 affidavit submitted in support of the application for a warrant to search for financial documents

 related to the alleged crimes of James Brantley. Defendant Worsham is sued in his individual

 capacity.

        73. The identities and capacities of Defendants Does 1 through 10 are presently unknown

 to Plaintiffs, and on this basis, they sue these defendants by fictitious names. Plaintiffs’ efforts

 to obtain the names of the Doe Defendants have only been partially successful as the U.S.



                                                   15

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 15 of 54 PageID #:
                                    2491
 Government is continuing to withhold the identities of some of the Doe Defendants. Plaintiffs

 will amend the complaint to substitute the true names and capacities of the Doe Defendants when

 they are ascertained. Plaintiffs are informed, believe, and thereon allege that the Does 1 through

 10 are, and were at all times relevant to this action, employees and/or agents of ICE, HSI, CBP

 and/or ERO and are responsible for the acts and omissions complained of herein including, but

 not limited to, their unlawful seizure and arrest, and violation of their Fourth and Fifth

 Amendment rights and Tennessee tort law. 4

                                      United States of America

        74. Defendant United States of America is a sovereign sued pursuant to the Federal

 Tort Claims Act, under which the United States has waived its sovereign immunity for

 tortious acts or omissions of its agents, including agents of ICE, HSI, ERO, CBP, and the IRS,

 who were at all times alleged herein acting within the scope of their employment.

                                CLASS ACTION ALLEGATIONS

        75. Plaintiffs Maria del Pilar Gonzalez Cruz and Catarino Zapote Hernández (“Class

 Representative Plaintiffs”) seek to bring the claims in Counts I, II, III, IV, and V pursuant to

 Rule 23 on behalf of a class defined as:

        All Latino individuals working in the Plant on April 5, 2018 who were detained. 5

        76. The Class Representative Plaintiffs seek to bring as a class action the claims set forth

 in Counts I-V under Federal Rules of Civil Procedure 23(a) and (b)(3), for their requests for




 4
   The Defendants in Paragraphs 61-71 are named upon information and belief that they
 participated in the planning and execution of the raid because DHS has not confirmed whether
 they were involved.
 5
   Plaintiffs reserve the right to revise the class definition based upon information learned after the
 filing of this action.
                                                  16

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 16 of 54 PageID #:
                                    2492
 damages. These claims satisfy the numerosity, commonality, typicality, adequacy,

 predominance, and superiority requirements of those provisions.

          77. The Class Representative Plaintiffs’ proposed Classes meets the prerequisites of Rule

 23(a):

                 1.     Numerosity: The Class is so numerous that joinder of all members is

 impracticable. The Class Representative Plaintiffs believe that the Class consists of

 approximately 100 individuals. Membership in the Class is readily ascertainable from the

 Defendants’ arrest records from the day of the raid and Defendants’ public statements regarding

 the raid. 6

                 2.     Commonality: There are numerous questions of law or fact common to

 the Class, and those issues predominate over any question affecting only individual Class

 Members. The common legal and factual issues include, but are not limited to, the following:

                 (a)    Whether the individual Defendants’ conduct set out in paragraphs 95-154

 and Count I violated the Fifth Amendment rights of the Class.

                 (b)    Whether the individual Defendants’ conduct set out in paragraphs 95-154

 and Count II violated the Fourth Amendment rights of the Class.

                 (c)    Whether Defendant Worsham’s conduct set out in paragraphs 95-111 and

 Count III violated the Fourth Amendment rights of the Class.

                 (d)    Whether the individual Defendants conspired to violate the rights of the

 Class under the equal protection component of the Due Process Clause of the Fifth Amendment

 to the U.S. Constitution in violation of 42 U.S.C. §§ 1985(3) and 1986.



 6
   ICE Worksite Enforcement Surge FY18, https://www.ice.gov/news/releases/ice-worksite-
 enforcement-investigations-fy18-surge (Dec. 11, 2018) (stating that HSI arrested 104 people at
 the April 5, 2018 raid).
                                                 17

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 17 of 54 PageID #:
                                    2493
                (e)     Whether the individual Defendants conspired to violate the rights of the

 Class under the Fourth Amendment to the U.S. Constitution in violation of 42 U.S.C. §§ 1985(3)

 and 1986.

                (f)     Whether the individual Defendants’ plan to seize, search, detain, and

 interrogate only the Latino workers in the Plant was lawful.

                (g)     Whether the IRS search warrant lacked probable cause.

                (h)     Whether the IRS Search Warrant for documents authorized the individual

 Defendants to detain every Latino worker on the premises.

                (i)     Whether the Class Representative Plaintiffs and the Class Members are

 entitled to damages and other monetary and declaratory relief.

                3.      Typicality: The claims asserted by Class Representative Plaintiffs are

 typical of the claims of the Class, in that the Plaintiffs Gonzalez Cruz and Zapote Hernández,

 like all Class Members, (a) are Latino and (b) were targeted by the Defendants’ conspiracy to

 detain and practice of detaining all the Latino workers solely based on their ethnicity or race and

 without reasonable suspicion, probable cause, or any lawful authority. Further, Plaintiff

 Gonzalez Cruz and Plaintiffs Zapote Hernández, and each member of the proposed Class have

 been similarly injured by Defendants’ misconduct.

                4.      Adequacy: The Class Representative Plaintiffs will fairly and adequately

 protect the interests of the Class. The Class Representative Plaintiffs have retained attorneys

 experienced in class actions and complex litigation, including litigation arising under violations

 of constitutional rights. The Plaintiffs and their counsel will vigorously prosecute this litigation.

 Neither the Plaintiffs nor their counsel have interests that conflict with the interests of the other

 Class Members.



                                                   18

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 18 of 54 PageID #:
                                    2494
        78. Plaintiffs’ proposed Class meets the requirements of certification under Rule

 23(b)(3):

                5.      Predominance of Common Questions: The questions of law or fact

 common to the Class, identified above in paragraph 77(2), predominate over any questions

 affecting only individual members, including the legality of the Defendants’ conspiracy to detain

 and practice of detaining all the Latino workers solely based on their ethnicity or race, which

 ensnared all Plaintiffs and Class Members; and the legality of the Defendants’ conspiracy to

 seize and practice of seizing all the Latino workers without lawful basis.

                6.      Superiority: The Class Representative Plaintiffs and Class Members

 have all suffered damages as a result of Defendants’ wrongful conduct. A class action is

 superior to other available methods for the fair and efficient adjudication of the controversy.

 Treatment as a class action will permit a large number of similarly situated persons to adjudicate

 their common claims in a single forum simultaneously, efficiently, and without the duplication of

 effort and expense that numerous individual actions would engender. Class treatment will also

 permit the adjudication of claims by many members of the proposed Class who could not

 individually afford to litigate a claim such as is asserted in this Third Amended Complaint.

 Additionally, a class action is superior because the Class is comprised of many individuals who

 are low-income, do not speak English as their native language, and are geographically dispersed.

 Finally, this class action likely presents no difficulties in management that would preclude

 maintenance as a class action.

        79. Alternatively, class-wide liability and punitive damages liability under the theories

 advanced in this action are properly certified under Federal Rule of Civil Procedure 23(c)(4)




                                                 19

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 19 of 54 PageID #:
                                    2495
 because such claims present only common issues, the resolution of which would advance the

 interests of the parties in an efficient manner.

                                     STATEMENT OF FACTS

                            Southeastern Provision Meatpacking Plant

        80. The Plant is located at 1617 Helton Road, Bean Station, Tennessee, in Grainger

 County, just north of the City of Morristown. Its primary business, at all times relevant to this

 action, was the processing and packaging of beef.

        81. Bean Station is a quiet community with a population of just over 3,000 people.

        82. The Plant sits on top of a hill in a sparse, remote area of Bean Station. Access to the

 Plant is achieved by way of Helton Road, a windy, two-lane country road off Highway 11 West.

        83. The Plant consists of a collection of smaller structures resembling storage sheds,

 connected to a large, two-story warehouse.

        84. Inside the Plant there are three offices, a locker room, bathrooms, several large

 freezer sections, a processing area, and a “kill floor.” Some of the areas are not separated by

 solid doors or walls, but rather are completely open or separated by clear, heavy curtains.

        85. The workers stored personal items in the locker area and would retrieve their

 uniforms there at the beginning of their shift.

        86. The processing area was one of two main work areas in the Plant. In the processing

 area, workers prepared and packaged cuts of meat to be distributed for sale.

        87. Approximately sixty workers were working in the processing area on April 5, 2018.

        88. The second main work area at the Plant was the “kill floor,” which is where workers

 butchered and cut apart the cattle to be processed into meat.

        89. Approximately forty workers were working on the “kill floor” on April 5, 2018.



                                                    20

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 20 of 54 PageID #:
                                    2496
         90. The Plant’s physical and electronic documents were stored in offices and a locked

 storage room in the Plant. They are not accessible to the workers employed on the processing

 and kill floor areas.

         91. Most people working at the Plant arrived sometime before 7 a.m. each day, five or six

 days each week, to put on their uniforms and “clock-in” before the morning shift began at 7 a.m.

         92. The work was grueling and physically demanding as well as hazardous. The Plant

 lacked first aid providers, guardrails for high platforms, and protective equipment and wash

 stations to protect workers against cuts, chemical burns, and temperature extremes.

         93. Many of the workers had been working at the Plant for several years, some over a

 decade.

         94. The workers began their shift at 7 a.m. and worked until 9:30 a.m., when they

 received their first break. The break lasted for 15 minutes, during which time workers were

 permitted to use the bathroom, exit the building, and/or make phone calls.

                         The Internal Revenue Service Search Warrant

         95. At some point prior to April 5, 2018, the IRS began investigating the owner of the

 Plant, James Brantley (“Brantley”), in relation to various alleged tax and immigration law

 violations. As part of that investigation, the IRS obtained a search warrant authorizing the search

 for and seizure of an enumerated list of items. See In re the Search of: 1617 Helton Road, Bean

 Station, TN 37708 (E.D. Tenn. Apr. 2, 2018) (attached hereto as Exhibit 1) (“IRS Search

 Warrant”); Affidavit in Support of a Search Warrant, at Attachment B (attached hereto as Exhibit

 2) (“Affidavit”).

         96. James Brantley was the only named suspect listed in the IRS Search Warrant for

 whom the IRS claimed to have probable cause to believe was violating the law. See Exhibit 1.



                                                 21

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 21 of 54 PageID #:
                                    2497
         97. The items to be seized pursuant to the IRS Search Warrant were, among other things,

 all “records, documents and materials…related to the financial activities of James Brantley.” See

 Ex. 1, at 5.

         98. The IRS Search Warrant includes an aerial layout of the Plant, noting that the office

 was separate from the Plant, the Inedible Storage, and the Warehouse. Id. at 3.

         99. The IRS Search Warrant did not authorize the detention or arrest of any individual(s),

 nor name any other individual(s) as the target of the IRS Search Warrant for suspected criminal

 activity.

         100. Neither the Affidavit nor the IRS Search Warrant disclosed the plan to seize, detain

 and arrest as many as 100 workers present during the execution of this Warrant. Nor did the

 Affidavit or the IRS Search Warrant make any mention of the IRS involving ICE agents in the

 execution of its Warrant.

         101. The Affidavit submitted with the IRS Search Warrant heavily relies on information

 from a Confidential Informant (“CI”). The only information provided in the Affidavit about the

 CI is that he or she was “working with law enforcement.” The Affidavit provides no other

 information as to how the CI was recruited, what agency the CI was working with, any criminal

 history of the CI, or any indicia of the CI’s reliability. Ex. 2, at 7-10.

         102. The Affidavit also does not set forth facts learned from the CI that were

 independently corroborated by law enforcement to prove the CI’s reliability. See generally id.

         103. The Affidavit does not state or imply any potential safety concerns involved in the

 execution of the IRS Search Warrant. The Affidavit does not mention any concern regarding

 weapons or dangerous persons expected to be present during the IRS Search Warrant. See

 generally id.



                                                   22

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 22 of 54 PageID #:
                                    2498
        104. The Affidavit states that the Plant’s employees are “Hispanic” on five separate

 occasions. See id. at 7-10.

        105. The Affidavit notes the CI observed that many of the Plant’s workers are

 “Hispanic,” and that the CI believes many are “exploited” and without “legal recourse for

 workplace mistreatment.” Id. at 10.

        106. The Affidavit states that “personnel” at Brantley’s bank said, during a tour of the

 Plant, “they were told [by the owner’s wife] that the employees were Hispanic and were paid

 weekly with cash.” Id. at 7.

        107. The Affidavit omits information as to the identity, credibility, background, or

 reliability of the bank “personnel” who allegedly reported the Plant representatives’ statements

 about payment of wages in cash to “Hispanic” workers. See id.

        108. The Affidavit states that a Plant employee the CI “knows from living in

 Morristown” told the CI he could work at the Plant without lawful documentation. Id. at 7-8.

 The Affidavit omits information as to the identity, credibility, background or reliability of the

 Plant employee who so informed the CI. See id.

        109. According to the Affidavit, HSI and THP had already been participating in the IRS

 investigation of Brantley before the search warrant was obtained. Id. at 6.

        110. The presence of the DHS Defendants at the Plant on the morning of April 5, 2018

 was pursuant to the IRS Search Warrant.

        111. The DHS Defendants did not obtain a separate criminal or administrative warrant

 related to their presence and activities in the Plant that day.

                                                The Raid

        112. The morning of April 5, 2018 began like most other mornings at the Plant.



                                                   23

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 23 of 54 PageID #:
                                    2499
        113. Plaintiffs and the Class Members arrived sometime before 7 a.m. to prepare for their

 shift, which began promptly at 7 a.m.

        114. Once the shift began, Plaintiffs and the Class Members were all working at their

 respective stations in the Plant.

        115. None of the Plaintiffs or the Class Members worked in the Plant’s offices.

        116. At around 9 a.m., near the morning break time, when the workers were anticipating

 the opportunity to take a break from their work to attend to personal needs, such as using the

 restroom, the raid began.

        117. Officers from ICE, HSI, ERO, CBP, IRS, and THP formed a perimeter around the

 Plant. Multiple armed agents secured every Plant exit.

        118. The THP officers sealed off the one public road to the Plant with official vehicles.

        119. THP helicopters surveilled and secured the Plant from above.

        120. Dozens of federal officers burst, unannounced, into the Plant. They poured through

 the Plant’s multiple doors and quickly fanned out throughout its interior.

        121. The federal officers wore black, green, and tan uniforms with bullet-proof vests, and

 they were armed. Some of the officers had their firearms on display or drawn.

        122. The federal officers did not wear nametags or identify themselves by name to the

 workers. Most officers did not verbally identify themselves by agency.

        123. The federal officers were yelling and loudly ordering the Plaintiffs and the Latino

 workers to freeze and to stop working.

        124. The commotion caused by the federal officers’ sudden and forcible entry into the

 Plant terrorized the Plaintiffs and the Class Members. In the first minutes of the raid, many




                                                 24

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 24 of 54 PageID #:
                                    2500
 workers were confused and uncertain about who the officers were and the purpose of their

 presence inside of the Plant.

        125. Some federal officers ordered individuals to put their hands in the air.

        126. Some federal officers pointed guns at workers while they ordered them to stop

 working.

        127. Individuals who had work equipment on their person were ordered to take off any

 equipment. Others were ordered to put down any tools they were holding.

        128. None of the Latino workers were permitted to continue working.

        129. Plaintiffs and the Latino workers were not permitted to use the restroom or

 otherwise move freely about the Plant as they would have done on their break time.

        130. The federal officers then ordered the Plaintiffs and the Latino workers to walk from

 their work station into a line up.

        131. Many of the workers were restrained during the Plant seizure with plastic zip ties,

 including Plaintiffs Gonzalez Cruz, Zapote Hernández, Zelaya, Pulido, Bautista Martínez, and

 Guerrero. Other workers witnessed the federal officers handcuff their coworkers and were

 fearful that they too might be handcuffed.

        132. After forcing the workers to line up, the federal officers ordered the Plaintiffs and

 the other Class Members to walk outside of the Plant and told them to remain in line outside.

        133. When they went outside the Plant, Plaintiffs saw that the THP officers had secured

 the perimeter, the parking lot, and the public road leading to the Plant. Plaintiffs saw and heard

 two helicopters circling overhead.

        134. Some of the THP officers outside stood behind large machine guns that were

 pointed at the Plant and the workers.



                                                 25

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 25 of 54 PageID #:
                                    2501
         135. Plaintiffs and the Class Members, seeing the number of officers, the firearms, the

 helicopters, and the police cars, felt terrified.

         136. While detained outside the Plant, the workers were not allowed to move freely or

 talk. When a worker attempted to speak, officers ordered the worker to shut up.

         137. As a result of the actions of the federal officers, Plaintiffs and the Class Members

 were not free to leave.

         138. Under these highly coercive conditions, the federal officers interrogated some of the

 workers about their immigration status at the Plant.

         139. After being detained, some for more than an hour, Plaintiffs and all the Latino

 workers were loaded into vans and transported to a National Guard Armory (“Armory”) located

 at 5255 E. Andrew Jackson Highway, Russellville, Tennessee 37860, in Hamblen County, where

 they were interrogated and fingerprinted.

         140. The federal officers did not tell the workers where they were being taken.

         141. The Armory is an approximately twenty- to thirty-minute drive from the Plant.

         142. Some workers were not questioned about their identity or immigration status until

 after they were transported from the Plant to a different county and to the Armory, including

 Plaintiffs Zelaya, Romulo Mendoza, Bautista Martínez, Guerrero, and Pulido.

         143. Throughout the raid, various federal officers berated the workers with racial slurs.

         144. During his detention, Plaintiff Zapote Hernández heard a DHS Officer who was

 Latino make fun of Mexicans. The officer addressed a dog that was on the premises and said, “I

 suppose you are from Mexico, too.”

         145. Plaintiff Guerrero saw Defendant Pena yell angrily at a worker. Defendant Pena

 shouted at this worker, stating that the problem with them (the workers) was that they lived in the



                                                     26

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 26 of 54 PageID #:
                                    2502
 United States but did not speak English. Plaintiff Guerrero observed this worker shaking as

 Defendant Pena yelled at him. The worker had asked Defendant Pena not to put the handcuffs

 on so tight. Defendant Pena’s only response was that the worker could not tell Defendant Pena

 what to do. Plaintiff Guerrero was distressed upon seeing this treatment.

         146. Throughout the raid, the federal officers did not treat the white workers in the Plant

 in the same intrusive and aggressive manner nor subject them to the prolonged detention that the

 Latino workers experienced.

         147. The white workers were not restrained and were not handcuffed. They did not have

 guns pointed at them. Many were standing outside smoking while the Latinos were seized and

 detained.

         148. The white workers were not interrogated.

         149. The white workers were not loaded into vans and taken to the Armory.

         150. The federal officers planned and executed a course of action that led to the seizure,

 interrogation, and detention of Plaintiffs and the Class Members in the Plant solely on the basis

 of their race or ethnicity.

         151. The federal officers seized the Plaintiffs and every Latino worker without

 individualized suspicion or valid authority, in violation of the Fourth Amendment.

         152. The federal officers’ actions in detaining Plaintiffs and the Class Members also

 exceeded the scope of a reasonable detention in violation of the Fourth Amendment.

         153. The federal officers executed the raid based on invidious animus against the workers

 who were of Latino race and ethnicity, in violation of the Fifth Amendment.




                                                  27

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 27 of 54 PageID #:
                                    2503
        154. As a result of the federal officers’ actions, the Plaintiffs and the Class Members have

 suffered damages, including but not limited to actual damages, pain and suffering, humiliation,

 fear, and emotional distress.

                           The Claims of Named Plaintiff Isabel Zelaya

        155. Plaintiff Zelaya was working in the processing area of the Plant the morning of the

 raid when he saw two federal officers approach his work station with their hands on their

 firearms. One officer was a brunette male. The other officer was a brunette female. He then

 saw many more officers approach. He was shocked and scared when he saw the armed officers’

 approach.

        156. He observed the federal officers treat the Latino workers in his work area

 aggressively. These two officers pointed their guns at the workers and shoved some to the

 ground. Plaintiff Zelaya also observed armed officers blocking the exits from the Plant.

        157. Plaintiff Zelaya was terrified by the aggressive treatment of his coworkers he

 observed. He feared that these two federal officers would point a firearm at him or throw him to

 the ground as well.

        158. The same two federal officers ordered Plaintiff Zelaya to throw his apron and work

 tools on the ground. He immediately complied.

        159. During this time, Plaintiff Zelaya saw these officers point a firearm at his son

 because he did not take off his tool belt fast enough. Plaintiff Zelaya feared for his son’s safety.

        160. The same two federal officers then forced him and the other Latino workers in his

 work area to gather in a central area of the Plant.

        161. Plaintiff Zelaya is legally authorized to live and work in the United States.




                                                  28

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 28 of 54 PageID #:
                                    2504
         162. While gathered with the other workers, Plaintiff Zelaya told a Latino officer who

 spoke Spanish that he had legal status and offered to show him documents as proof. He took out

 his Employment Authorization Card and handed it to the officer. The federal officer grabbed the

 card from him and told him in Spanish that they needed to “investigate” him. The officer then

 proceeded to handcuff Plaintiff Zelaya.

         163. Once gathered, the federal officer, including the Latino officer, walked Plaintiff

 Zelaya and the other workers outside the Plant.

         164. The officers then transported Plaintiff Zelaya in a van to the Armory.

         165. The federal officers at the Armory interrogated Plaintiff Zelaya. Finally, after

 establishing proof of his legal status, Plaintiff Zelaya was released.

         166. Plaintiff Zelaya was detained for approximately two hours.

         167. Plaintiff Zelaya was not questioned about his identity, work authorization, or

 immigration status prior to being detained at the Plant. When Plaintiff Zelaya offered proof of his

 legal authorization to live and work in the United States, the federal officers ignored this proof

 and prolonged his detainment unnecessarily by transporting him to the Armory.

                   The Claims of Named Plaintiff Carolina Romulo Mendoza

         168. Plaintiff Romulo Mendoza was working in the processing area of the Plant the

 morning of the raid. When the raid began, she was walking back to her work station from the

 restroom.

         169. When Plaintiff Romulo Mendoza exited the restroom, she observed several armed

 officers inside the Plant.

         170. Two DHS officers ordered her not to leave or to resist. Both officers were male.

 One officer was Latino and the other appeared to be of South Asian descent. The two officers



                                                   29

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 29 of 54 PageID #:
                                    2505
 told her to be quiet and to put her hands on her head. Then they ordered her into a line up. She

 was afraid the officers would physically harm her if she did not comply, as the officers had

 firearms. She complied with their orders.

         171. The DHS officers then walked Plaintiff Romulo Mendoza outside. Outside, she saw

 that the THP officers had blocked the exits to the Plant. She also saw patrol cars blocking the

 public road to the Plant. She saw at least one law enforcement helicopter was flying above.

         172. Plaintiff Romulo Mendoza was terrified and could only think of her family.

         173. The DHS officers, including one officer who was an African-American woman,

 eventually loaded Plaintiff Romulo Mendoza and approximately fifteen other Latino workers

 into vans. The officers did not tell Plaintiff Romulo Mendoza or the other workers in the van

 where they were going.

         174. The van transported Plaintiff Romulo Mendoza to the Armory. At the Armory,

 Plaintiff Romulo Mendoza was patted down, and her belongings were taken from her. The

 federal officers interrogated and fingerprinted Plaintiff Romulo Mendoza.

         175. Plaintiff Romulo Mendoza was detained for approximately ten hours.

         176. Plaintiff Romulo Mendoza was not questioned about her identity, work

 authorization, or immigration status prior to being detained at the Plant. Nor was Plaintiff

 Romulo Mendoza questioned about her identity, work authorization, or immigration status prior

 to being transported to the Armory.

                          The Claims of Named Plaintiff Martha Pulido

         177. Plaintiff Pulido was working on the kill floor area of the Plant the morning of the

 raid.




                                                 30

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 30 of 54 PageID #:
                                    2506
        178. She suddenly heard officers ordering workers to put their hands up. The Plant

 quickly became a chaotic scene filled with armed officers shouting. She observed an officer

 point a firearm at a woman who had tripped and fallen and another tall, white, male officer

 pushing another female worker. She also observed another male officer punch Plaintiff

 Guerrero.

        179. As a result of the federal officers’ actions, Plaintiff Pulido feared that the officers

 would physically harm her if she did not comply with their orders. She was terrified. She

 complied with their orders to put up her hands.

        180. The federal officers then ordered Plaintiff Pulido and other workers to exit the Plant.

 Once Plaintiff Pulido was outside the Plant, officers handcuffed her wrists with zip ties.

        181. During this time, Plaintiff Pulido was not free to move around or even to talk.

 When a worker attempted to speak, officers ordered them to shut up. She was extremely

 humiliated by this treatment. She felt like she was being treated like a dangerous criminal.

        182. Plaintiff Pulido observed that white workers were outside the Plant. Those workers

 were allowed to walk around freely, were not handcuffed, and were allowed to smoke. None of

 the officers interrogated the white workers.

        183. Eventually, Plaintiff Pulido and other Latino workers were transported to the

 Armory.

        184. Upon arrival at the Armory, her personal items were confiscated. Plaintiff Pulido

 was interrogated and fingerprinted. She was restrained in zip ties until she was fingerprinted.

        185. Plaintiff Pulido was detained for approximately fourteen hours.




                                                   31

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 31 of 54 PageID #:
                                    2507
        186. Plaintiff Pulido was not questioned about her identity, work authorization, or

 immigration status prior to being detained at the Plant. Nor was she questioned about her

 identity, work authorization, or immigration status prior to being transported to the Armory.

                       The Claims of Named Plaintiff Geronimo Guerrero

        187. Plaintiff Guerrero, a long-term employee and supervisor at the Plant, was in the

 processing area the morning of the raid.

        188. From his location, Plaintiff Guerrero observed numerous officers with firearms

 inside the Plant.

        189. A short, white, male federal officer, who was armed (hereinafter “the Assaulting

 Officer”), approached Plaintiff Guerrero and shouted at him to come towards him. Plaintiff

 Guerrero attempted to comply with his orders. The Assaulting Officer then simultaneously made

 a fist and intentionally struck Plaintiff Guerrero in the face.

        190. Immediately after the Assaulting Officer struck Plaintiff Guerrero in the face, a

 second male officer who was tall and of Asian descent arrived and grabbed Plaintiff Guerrero by

 the arm. That officer and the Assaulting Officer pushed Plaintiff Guerrero against the wall and

 patted him down.

        191. Plaintiff Guerrero asked the officers why he had been struck, but he did not receive

 a response. Plaintiff Guerrero was extremely fearful because he did not know who the officers

 were. The officers never identified themselves nor provided him any information about their

 presence in the Plant. Plaintiff Guerrero was not informed that he was being detained pursuant

 to the execution of an IRS Search Warrant.




                                                   32

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 32 of 54 PageID #:
                                    2508
        192. He was confused and scared because there were many officers with firearms, and he

 had just been punched in the face for no apparent reason. He thought that the officers were

 coming to kill him and the rest of the workers.

        193. After the officers patted down Plaintiff Guerrero, another officer handcuffed him

 with zip ties and officers ordered him to sit down just outside one of the Plant’s offices. Plaintiff

 Guerrero remained handcuffed just outside the office entrance with other Latino workers who

 had also been handcuffed and required to remain there. The Plant’s general supervisor, Carl

 Kinser, who is white, was outside the office. He was permitted to move freely and was not

 handcuffed.

        194. Plaintiff Guerrero remained handcuffed and was required to remain seated at the

 office entrance area for about an hour. While detained in this area, Plaintiff Guerrero was in a

 complete state of shock and fear. Other officers patrolled this area closely, watching over the

 workers and ordering them not to move.

        195. Eventually the officers escorted Plaintiff Guerrero outside the Plant, where he

 continued to be detained.

        196. He was eventually taken to the Armory with the other Latino workers, where he was

 interrogated and fingerprinted.

        197. At the Armory, Plaintiff Guerrero continued to be restrained by plastic zip ties.

        198. Plaintiff Guerrero was detained for approximately twelve hours.

        199. Plaintiff Guerrero was not questioned about his identity, work authorization, or

 immigration status prior to being detained at the Plant. Nor was Plaintiff Guerrero questioned

 about his identity, work authorization, or immigration status prior to being transported to the

 Armory.



                                                   33

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 33 of 54 PageID #:
                                    2509
                The Claims of Named Plaintiff Luis Roberto Bautista Martínez

        200. Plaintiff Bautista Martínez was working inside the loading dock of the Plant the

 morning of the raid.

        201. Once the raid began, three white male officers approached him with their firearms

 pointed at him. Plaintiff Bautista Martínez thought they were terrorists and were going to kill

 him. He stopped working and put his hands up in the air.

        202. A tall, white, male officer grabbed Plaintiff Bautista Martínez by the shirt to walk

 him outside.

        203. Outside, Plaintiff Bautista Martínez saw many DHS, IRS, and THP officers

 surrounding the Plant and blocking the exits. He saw patrol cars and a helicopter flying above.

        204. One of Plaintiff Bautista Martínez’s coworkers fell on the ground, and officers

 immediately ran toward him. One officer put his foot on the coworker’s head and pointed a gun

 at him. Two other officers handcuffed the worker.

        205. Seeing this, Plaintiff Bautista Martínez feared that the officers would treat him with

 the same level of aggression.

        206. Plaintiff Bautista Martínez and other workers were lined up outside the Plant.

 Officers handcuffed him while he was standing outside. Plaintiff Bautista Martínez and some of

 his coworkers were left standing handcuffed outside of the Plant for about two hours.

        207. During this time, Plaintiff Bautista Martínez asked Defendant Ayala if a pregnant

 coworker could sit down. Defendant Ayala refused and told Plaintiff Bautista Martínez to “Shut

 [his] f--king mouth.”




                                                 34

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 34 of 54 PageID #:
                                    2510
         208. Plaintiff Bautista Martínez asked several times for permission to use the restroom

 himself. Defendant Ayala refused and cursed at Plaintiff Bautista Martínez, saying to him “You

 don’t have rights here” and calling him “Mexican sh-t.”

         209. Eventually, after Plaintiff Bautista Martínez said that he urgently needed to use the

 bathroom, a white, male DHS officer (hereinafter “the Gun to the Head Officer”) grabbed him by

 the shoulder and led him to an outside area behind a trailer. The Officer held a firearm to

 Plaintiff Bautista Martínez’s head and told him to relieve himself right there, in plain sight of the

 other officers outside. Then the Gun to the Head Officer laughed and cursed at him while staring

 at Plaintiff Bautista Martínez’s genitals. Plaintiff Bautista Martínez felt extremely humiliated by

 this treatment. Plaintiff Bautista Martinez was still restrained in handcuffs during this time and

 had made no attempt to resist the Officer’s instructions.

         210. Approximately two hours after Plaintiff Bautista Martínez was moved outside the

 Plant, an officer grabbed him by his clothes and pushed him into a van along with the other

 Latino workers. The van transported Plaintiff Bautista Martínez to the Armory. No white

 workers were transported to the Armory in the van with Plaintiff Bautista Martínez.

         211. While in the van, a male officer, who was tall, overweight, white, and had long

 blond hair down to his waist, took out his phone and took a picture of himself with the Latino

 workers in the van, yelling “selfie!” while he snapped the shot.

         212. At the Armory, Plaintiff Bautista Martínez continued to be handcuffed with plastic

 zip ties.

         213. During this time, Defendant Ayala berated Plaintiff Bautista Martínez and the other

 workers. He told them in Spanish to “shut [their] f--king mouths,” to not ask any questions, and

 yelled that they were “going back to [their] damned s--t country.”



                                                  35

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 35 of 54 PageID #:
                                    2511
        214. Eventually, Plaintiff Bautista Martínez was interrogated and fingerprinted at the

 Armory.

        215. Plaintiff Bautista Martínez was detained for approximately twelve hours.

        216. Plaintiff Bautista Martínez was not questioned about his identity, work

 authorization, or immigration status prior to being detained at the Plant. Nor was Plaintiff

 Bautista Martinez questioned about his identity, work authorization, or immigration status prior

 to being transported to the Armory.

                                       CAUSES OF ACTION

                                 FIRST CAUSE OF ACTION
                 Equal Protection Deprivation in Violation of Fifth Amendment
                                    On Behalf of the Class
                          (Bivens claim against the DHS Defendants)

        217. Plaintiffs reallege and incorporate by reference each and every allegation contained

 in paragraphs 1-216 as if fully set forth herein.

        218. The DHS Defendants stopped, detained, searched, seized, and/or arrested Plaintiffs

 and the Class solely on the basis of Plaintiffs’ and Class Members’ race and ethnicity, in

 violation of the equal protection component of the Due Process Clause of the Fifth Amendment

 to the U.S. Constitution.

        219. The DHS Defendants did not seize, detain, search, and/or arrest the similarly

 situated white workers in the Plant on the day of the raid.

        220. The DHS Defendants prolonged the detention and seizure of Plaintiffs and the Class

 solely on the basis of Plaintiff’s and Class Members’ race and ethnicity, in violation of the equal

 protection component of the Due Process Clause of the Fifth Amendment to the U.S.

 Constitution.




                                                     36

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 36 of 54 PageID #:
                                    2512
         221. The DHS Defendants’ actions were motivated by discriminatory intent and racial

 animus toward Plaintiffs and the Class.

         222. The actions of the DHS Defendants were intentional, malicious, and reckless and

 reflect a callous disregard or indifference to the civil rights of Plaintiffs and the Class.

         223. The DHS Defendants violated the Plaintiffs’ and the Class Members’ clearly

 established rights under the equal protection component of the Due Process Clause of the Fifth

 Amendment to the U.S. Constitution

         224. As a result of the DHS Defendants’ actions, Plaintiffs and Class Members suffered

 damages, including but not limited to actual damages, loss of liberty, humiliation, fear, and

 emotional distress.

                              SECOND CAUSE OF ACTION
         Unreasonable Seizures and/or Arrests in Violation of the Fourth Amendment
                                   On Behalf of the Class
                         (Bivens claim against the DHS Defendants)

         225. Plaintiffs reallege and incorporate by reference each and every allegation contained

 in paragraphs 1-216 as if fully set forth herein.

         226. The DHS Defendants seized the Plaintiffs and the Class Members when dozens of

 armed agents in bullet-proof vests surrounded the Plant, blocked the one public road to the Plant

 with numerous law enforcement vehicles, controlled the perimeter of the Plant from above with

 helicopters, secured the Plant’s exits and entrances, aggressively burst into the Plant, and loudly

 ordered the Plaintiffs and the Class Members to cease moving.

         227. The DHS Defendants conducted the factory seizure without a warrant authorizing

 the seizure of each individual; reasonable, articulable suspicion that each Plaintiff and Class

 Member had violated U.S. immigration laws or any other U.S. criminal laws; or exigent

 circumstances.

                                                     37

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 37 of 54 PageID #:
                                    2513
          228. The IRS Search Warrant did not authorize the DHS Defendants’ prolonged,

 intrusive, and forceful seizure of the Plaintiffs and the Class members.

          229. The DHS Defendants’ actions were unreasonable in that they used excessive force

 to effect the detention of the Plaintiffs and Class Members.

          230. The DHS Defendants’ forceful and intrusive factory seizure far-exceeded the scope

 of any allowable investigatory detention or detention incident to a search.

          231. The DHS Defendants’ prolonged Plaintiffs’ and Class Members’ detention

 unreasonably without reasonable suspicion, probable cause, or other lawful authority.

          232. The DHS Defendants violated the clearly established Fourth Amendment rights of

 the Plaintiffs and the Class to be free from unreasonable searches and seizures.

          233. As a result of the DHS Defendants’ conduct, the Plaintiffs and the Class members

 suffered damages, including but not limited to actual damages, pain and suffering, humiliation,

 fear, and emotional distress.

                                THIRD CAUSE OF ACTION
             Unreasonable Seizures and/or Arrests in Violation of the Fourth Amendment
                                       On Behalf of the Class
                             (Bivens claim against Defendant Worsham)

          234. Plaintiffs reallege and incorporate by reference each and every allegation contained

 in paragraphs 1-216 as if fully set forth herein.

          235. The IRS search warrant was not supported by probable cause.

          236. Defendant Worsham secured a search warrant by providing the Court with a false

 and misleading affidavit.

          237. Defendant Worsham deliberately and/or recklessly made false statements and/or

 omissions in the Affidavit to the warrant that were material to the court’s finding of probable

 cause.

                                                     38

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 38 of 54 PageID #:
                                    2514
        238. Defendant Worsham misrepresented the plan to seize, detain and arrest as many as

 100 workers and made it appear that the sole purpose behind the search was to investigate the

 alleged crimes of the Plant’s owner without disclosing a true motivation, which was to arrest all

 of the “Hispanic” workers in the Plant.

        239. Defendant Worsham omitted information regarding the identity, credibility,

 background, and reliability of material witnesses to the investigation whose hearsay was relied

 upon in the Affidavit.

        240. Defendant Worsham omitted information regarding the identity, credibility,

 background, and reliability of the Confidential Informant (“CI”) whose hearsay was relied upon

 in the Affidavit. Defendant Worsham omitted all information relating to any criminal history of

 the CI or other material witnesses relied upon in the Affidavit.

        241. Defendant Worsham omitted any information from which the issuing judge could

 have a basis for finding that the CI was reliable or credible and was in a position to know the

 information provided.

        242. Defendant Worsham omitted any information regarding any independent law

 enforcement corroboration of the information provided by the CI.

        243. Defendant Worsham omitted necessary factual background information and

 submitted his affidavit based on conclusory statements insufficient to provide the magistrate with

 a substantial basis for determining the existence of probable cause.

        244. Defendant Worsham obtained the IRS Search Warrant, at least in part, as a pretext

 to seize and arrest workers of the Plant without lawful authority to do so.

        245. As a result, the search performed pursuant to the warrant was unlawful in violation

 of the Fourth Amendment.



                                                 39

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 39 of 54 PageID #:
                                    2515
         246. As a result, the detentions and arrests that occurred attendant to the warrant were

 unlawful in violation of the Fourth Amendment.

         247. As a result of Defendant Worsham’s actions, Plaintiffs and Class Members suffered

 damages, including but not limited to actual damages, loss of liberty, humiliation, fear, and

 emotional distress.

                                 FOURTH CAUSE OF ACTION
                       42 U.S.C. § 1985: Conspiracy to Violate Civil Rights
                                      On Behalf of the Class
                         (Bivens claim against all individual Defendants)

         248. Plaintiffs reallege and incorporate by reference each and every allegation contained

 in paragraphs 1-216 as if fully set forth herein.

         249. By agreeing to stop, detain, search, seize, and/or arrest Plaintiffs and the Class solely

 on the basis of their Latino race and ethnicity, Defendants conspired to deprive Plaintiffs and the

 Class of the equal protection of the law of the United States, in violation of 42 U.S.C. § 1985(3).

         250. By agreeing to stop, detain, search, and/or seize Plaintiffs and the Class through

 forceful and intrusive means, without a warrant supported by sufficient probable cause, and

 without individualized reasonable suspicion, Defendants conspired to deprive Plaintiffs and the

 Class of their right to be free from unreasonable searches and seizures, in violation of 42 U.S.C.

 § 1985(3).

         251. As a result of Defendants’ actions, Plaintiffs and Class Members suffered damages,

 including but not limited to actual damages, loss of liberty, humiliation, fear, and emotional

 distress.




                                                     40

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 40 of 54 PageID #:
                                    2516
                                  FIFTH CAUSE OF ACTION
                  42 U.S.C. § 1986: Failure to Prevent Violation of Civil Rights
                                     On Behalf of the Class
                         (Bivens claim against all individual Defendants)

         252. Plaintiffs reallege and incorporate by reference each and every allegation contained

 in paragraphs 1-216 as if fully set forth herein.

         253. Defendants, having knowledge of the conspiracy to violate Plaintiffs’ and the Class’

 civil rights as specified in Count IV above, willfully or negligently failed to prevent the wrongful

 acts complained of herein, in violation of 42 U.S.C. § 1986.

         254. As a result of Defendants’ actions, Plaintiffs and Class Members suffered damages,

 including but not limited to actual damages, loss of liberty, humiliation, fear, and emotional

 distress.

                                 SIXTH CAUSE OF ACTION
        Unreasonable Seizures and/or Arrests in Violation of the Fourth Amendment
     On Behalf of Plaintiffs Isabel Zelaya, Geronimo Guerrero, Carolina Romulo Mendoza,
                           Luis Bautista Martínez, and Martha Pulido
                           (Bivens claim against the DHS Defendants)

         255. Plaintiffs reallege and incorporate by reference each and every allegation contained

 in paragraphs 1-216 as if fully set forth herein.

         256. The DHS Defendants seized the Plaintiffs when dozens of armed agents in bullet-

 proof vests surrounded the Plant, blocked the one public road to the Plant with numerous law

 enforcement vehicles, controlled the perimeter of the Plant from above with helicopters, secured

 the Plant’s exits and entrances, aggressively burst into the Plant, loudly ordered them to cease

 moving, and detained them.

         257. The DHS Defendants conducted the seizures without a warrant authorizing the

 seizure of each individual, reasonable, articulable suspicion that each Plaintiff had violated U.S.

 immigration laws or any other U.S. criminal laws, or exigent circumstances.

                                                     41

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 41 of 54 PageID #:
                                    2517
         258. The IRS Search Warrant did not authorize the Defendants’ prolonged, intrusive, and

 forceful seizure of the Plaintiffs.

         259. The IRS Search Warrant was not supported by probable cause.

         260. The DHS Defendants violated the clearly established Fourth Amendment rights of

 the Plaintiffs to be free from unreasonable searches and seizures.

         261. The DHS Defendants unlawfully detained and seized the Plaintiffs when they

 detained Plaintiffs at the Plant.

         262. The DHS Defendants unreasonably prolonged the detention and seizure of the

 Plaintiffs by transporting them to the Armory without asking them a single question about their

 identity, work authorization, or immigration status.

         263. The DHS Defendants arrested the Plaintiffs without an arrest warrant, probable

 cause that they had violated U.S. immigration or criminal laws, or exigent circumstances in

 violation of their Fourth Amendment rights.

         264. The right to be free from seizures and arrests that are not supported by a warrant,

 probable cause, or exigent circumstances is clearly established.

         265. As a result of the DHS Defendants’ conduct, the Plaintiffs have suffered damages,

 including but not limited to actual damages, pain and suffering, humiliation, fear, and emotional

 distress.

                                 SEVENTH CAUSE OF ACTION
                       Excessive Force in Violation of Fourth Amendment
                            On Behalf of Plaintiff Geronimo Guerrero
                      (Bivens claim against the Assaulting Officer Defendant)

         266. Plaintiff Guerrero realleges and incorporates by reference each and every allegation

 contained in paragraphs 1-216 as if fully set forth herein.




                                                  42

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 42 of 54 PageID #:
                                    2518
           267. The individual Defendants engaged in unreasonable, excessive force when

 effectuating the seizure and arrest of Plaintiff Guerrero in violation of his Fourth Amendment

 rights.

           268. The Assaulting Officer violated Plaintiff Guerrero’s clearly established right to be

 free from excessive force under the Fourth Amendment.

           269. The Assaulting Officer, brutally and without provocation, intentionally struck

 Plaintiff Guerrero in the face when he approached Plaintiff Guerrero at his work area in the Plant

 the day of the raid.

           270. Plaintiff Guerrero did not present a safety threat to the Assaulting Officer. When the

 Assaulting Officer approached Plaintiff Guerrero, he was in his work area and was unarmed.

           271. Plaintiff Guerrero was attempting to comply with the Assaulting Officer’s orders

 when the officer approached. Plaintiff Guerrero was not attempting to flee or resist detention.

           272. The Assaulting Officer lacked any particularized suspicion that Plaintiff Guerrero

 had violated U.S. immigration laws or committed a crime.

           273. The right to be free from the use of excessive force is clearly established.

           274. As a result of the Assaulting Officer’s actions, Plaintiff Guerrero has suffered

 damages, including but not limited to actual damages, pain and suffering, humiliation, fear, and

 emotional distress.

                                  EIGHTH CAUSE OF ACTION
                        Excessive Force in Violation of Fourth Amendment
                        On Behalf of Plaintiff Luis Roberto Bautista Martínez
                    (Bivens claim against the Gun to the Head Officer Defendant)

           275. Plaintiff Bautista Martínez realleges and incorporates by reference each and every

 allegation contained in paragraphs 1-216 as if fully set forth herein.




                                                    43

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 43 of 54 PageID #:
                                    2519
        276. The individual Defendants engaged in unreasonable, excessive force when

 effectuating the seizure and arrest of Plaintiff Bautista Martínez in violation of his Fourth

 Amendment rights.

        277. The Gun to the Head Officer violated Plaintiff Bautista Martínez’s clearly

 established right to be free from excessive force under the Fourth Amendment.

        278. The Gun to the Head Officer, brutally and without provocation, intentionally held

 his firearm to Plaintiff Bautista Martínez’s head while insisting that Plaintiff Bautista Martínez

 urinate in front of other officers and while staring at Plaintiff Bautista Martínez’s genitals.

        279. Plaintiff Bautista Martínez did not present a safety threat to the Gun to the Head

 Officer, as he remained handcuffed, and the Gun to the Head Officer held him by the shoulder as

 Plaintiff Bautista Martínez urinated. Moreover, Plaintiff Bautista Martínez had attempted to

 comply with all orders and was not attempting to flee or resist detention.

        280. The Gun to the Head Officer’s use of excessive force against Plaintiff Bautista

 Martínez occurred well after the federal officers had restrained the Plant’s Latino workforce.

        281. The Gun to the Head Officer lacked any particularized suspicion that Plaintiff

 Bautista Martínez had violated U.S. immigration laws or committed a crime.

        282. The right to be free from the use of excessive force is clearly established.

        283. As a result of the Gun to the Head Officer’s actions, Plaintiff Bautista Martínez has

 suffered damages, including but not limited to actual damages, pain and suffering, humiliation,

 fear, and emotional distress.




                                                   44

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 44 of 54 PageID #:
                                    2520
                                NINTH CAUSE OF ACTION
                  Federal Tort Claims Act - False Imprisonment and False Arrest
    On Behalf of Plaintiffs Isabel Zelaya, Geronimo Guerrero, Carolina Romulo Mendoza,
   Luis Bautista Martínez, Catarino Zapote Hernández, Maria del Pilar Gonzalez Cruz, and
                                        Martha Pulido
                 (FTCA Claims against Defendant United States of America)

         284. Plaintiffs reallege and incorporate by reference each and every allegation contained

 in paragraphs 1-216 as if fully set forth herein.

         285. The United States is liable for torts committed by federal employees acting within

 the course and scope of employment. 28 U.S.C. § 1346(b).

         286. All acts and omissions that give rise to Plaintiffs’ FTCA claims were committed by

 employees of DHS and IRS, agencies of the United States government, who were acting within

 the scope of their employment at the time.

         287. At all relevant times, the federal DHS and IRS officers were “law enforcement

 officer[s]” within the meaning of 28 U.S.C. § 2680(h).

         288. The acts and omissions complained of occurred in the state of Tennessee and are

 tortious under the law of the state of Tennessee.

         289. The federal officers intentionally falsely imprisoned and arrested the Plaintiffs by

 forcefully restraining and detaining them against their will without an arrest warrant or probable

 cause that they had violated U.S. immigration or criminal laws.

         290. As a result of this tortious act, Plaintiffs suffered damages, including but not limited

 to, actual damages, loss of liberty, humiliation, fear, and emotional distress.

         291. Defendant United States of America is liable for these acts and omissions under the

 FTCA.




                                                     45

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 45 of 54 PageID #:
                                    2521
                                  TENTH CAUSE OF ACTION
                               Federal Tort Claims Act – Battery
             On behalf of Plaintiffs Geronimo Guerrero and Luis Roberto Bautista Martínez
                      (FTCA Claims against Defendant United States of America)

        292. Plaintiffs reallege and incorporate by reference each and every allegation contained

 in paragraphs 1-216 as if fully set forth herein.

        293. The United States is liable for torts committed by federal employees acting within

 the course and scope of employment. 28 U.S.C. § 1346(b).

        294. All acts and omissions that give rise to Plaintiffs’ FTCA claims were committed by

 employees of DHS and IRS, agencies of the United States government, who were acting within

 the scope of their employment at the time.

        295. At all relevant times, the federal DHS and IRS officers were “law enforcement

 officer[s]” within the meaning of 28 U.S.C. § 2680(h).

        296. The acts and omissions complained of occurred in the state of Tennessee and are

 tortious under the law of the state of Tennessee.

        297. The Assaulting Officer committed battery against Plaintiff Guerrero when he

 intentionally, brutally, and without provocation struck Plaintiff Guerrero in the face.

        298. The Gun to the Head Officer committed battery against Plaintiff Bautista Martínez

 when he intentionally, brutally, and without provocation held his firearm to Plaintiff Bautista

 Martínez’s head and gripped Plaintiff Bautista Martinez’s shoulder while insisting that Plaintiff

 Bautista Martínez urinate in front of other officers and while staring at Plaintiff Bautista

 Martínez’s genitals.

        299. The excessive force used against Plaintiffs Guerrero and Bautista Martínez was not

 necessary or justified because neither Plaintiff presented a safety threat to the federal officers.




                                                     46

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 46 of 54 PageID #:
                                    2522
         300. As a result of the federal officers’ harmful, offensive bodily contact Plaintiffs

 Guerrero and Bautista Martínez have suffered damages, including but not limited to, actual

 damages, loss of liberty, humiliation, fear and emotional distress.

         301. Defendant United States of America is liable for these acts and omissions under the

 FTCA.

                               ELEVENTH CAUSE OF ACTION
                               Federal Tort Claims Act – Assault
         On Behalf of Plaintiffs Geronimo Guerrero and Luis Roberto Bautista Martínez
                  (FTCA claims against Defendant United States of America)

         302. Plaintiffs reallege and incorporate by reference each and every allegation contained

 in paragraphs 1-216 as if fully set forth herein.

         303. The United States is liable for torts committed by federal employees acting within

 the course and scope of employment. 28 U.S.C. § 1346(b).

         304. All acts and omissions that give rise to Plaintiffs’ FTCA claims were committed by

 employees of DHS and IRS, agencies of the United States government, who were acting within

 the scope of their employment at the time.

         305. At all relevant times, the federal DHS and IRS officers were “law enforcement

 officer[s]” within the meaning of 28 U.S.C. § 2680(h).

         306. The acts and omissions complained of occurred in the state of Tennessee and are

 tortious under the law of the state of Tennessee.

         307. The Assaulting Officer assaulted Plaintiff Guerrero when he, with the intent and

 ability to cause harm, brutally and without provocation struck Plaintiff Guerrero in the face.

         308. The Gun to the Head Officer assaulted Plaintiff Bautista Martínez when he, with the

 intent and ability to cause harm, brutally and without provocation held his firearm to Plaintiff

 Bautista Martínez’s head and gripped Plaintiff Bautista Martínez’s shoulder while insisting that

                                                     47

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 47 of 54 PageID #:
                                    2523
 Plaintiff Bautista Martínez urinate in front of other officers and while staring at Plaintiff Bautista

 Martínez’s genitals.

         309. The threatened and actual excessive force used against Plaintiffs Guerrero and

 Bautista Martínez was not necessary or justified because neither Plaintiff presented a safety

 threat to the federal officers.

         310. As a result of the federal officers’ assault, Plaintiffs Guerrero and Bautista Martínez

 have suffered damages, including but not limited to, actual damages, loss of liberty, humiliation,

 fear and emotional distress.

         311. Defendant United States of America is liable for these acts and omissions under the

 FTCA.

                              TWELFTH CAUSE OF ACTION
             Federal Tort Claims Act – Intentional Infliction of Emotional Distress
             On Behalf of Plaintiffs Geronimo Guerrero and Luis Bautista Martínez
                  (FTCA Claims against Defendant United States of America)

         312. Plaintiffs reallege and incorporate by reference each and every allegation contained

 in paragraphs 1-216 as if fully set forth herein.

         313. The United States is liable for torts committed by federal employees acting within

 the course and scope of employment. 28 U.S.C. § 1346(b).

         314. All acts and omissions that give rise to Plaintiffs’ FTCA claims were committed by

 employees of DHS and IRS, agencies of the United States government, who were acting within

 the scope of their employment at the time.

         315. At all relevant times, the federal DHS and IRS officers were “law enforcement

 officer[s]” within the meaning of 28 U.S.C. § 2680(h).

         316. The acts and omissions complained of occurred in the state of Tennessee and are

 tortious under the law of the state of Tennessee.

                                                     48

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 48 of 54 PageID #:
                                    2524
         317. The Assaulting Officer’s intentional and/or reckless and violent strike to Plaintiff

 Guerrero’s face without any provocation or safety threat was extreme and outrageous conduct

 intended to cause Plaintiff Guerrero severe emotional distress.

         318. The Gun to the Head Officer’s intentional and/or reckless conduct toward Plaintiff

 Bautista Martínez, including holding a gun to Plaintiff Bautista Martínez’s head while he was

 restrained with zip ties, forcing him to urinate outside and in front of other officers, staring at his

 genitals, and laughing and at cursing at him, was extreme and outrageous and intended to cause

 Plaintiff Bautista Martínez severe emotional distress.

         319. The Assaulting Officer’s extreme and outrageous conduct caused Plaintiff Guerrero

 to experience severe emotional distress, including terror, nightmares, anxiety, and anger.

         320. The Gun to the Head Officer’s extreme and outrageous conduct cause Plaintiff

 Bautista Martínez to experience severe emotional distress, including humiliation, terror, anxiety,

 loss of appetite, and fear of law enforcement.

         321. As a foreseeable result of the federal officers’ conduct, Plaintiffs suffered damages,

 including but not limited to, actual damages and emotional distress.

         322. Defendant United States of America is liable for these acts and omissions under the

 FTCA.

                            THIRTEENTH CAUSE OF ACTION
             Federal Tort Claims Act – Negligent Infliction of Emotional Distress
             On Behalf of Plaintiffs Geronimo Guerrero and Luis Bautista Martínez
                 (FTCA Claims against Defendant United States of America)

         323. Plaintiffs reallege and incorporate by reference each and every allegation contained

 in paragraphs 1-216 as if fully set forth herein.

         324. The United States is liable for torts committed by federal employees acting within

 the course and scope of employment. 28 U.S.C. § 1346(b).

                                                     49

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 49 of 54 PageID #:
                                    2525
         325. All acts and omissions that give rise to Plaintiffs’ FTCA claims were committed by

 employees of DHS and IRS, agencies of the United States government, who were acting within

 the scope of their employment at the time.

         326. At all relevant times, the federal DHS and IRS officers were “law enforcement

 officer[s]” within the meaning of 28 U.S.C. § 2680(h).

         327. The acts and omissions complained of occurred in the state of Tennessee and are

 tortious under the law of the state of Tennessee.

         328. The federal officers owed a special duty of care to Plaintiffs Guerrero and Bautista

 Martinez because the officers engaged in intentional, malicious, and/or reckless conduct toward

 the Plaintiffs.

         329. The federal officers breached their duty of care to Plaintiffs Guerrero and Bautista

 Martinez because the officers engaged in intentional, malicious, and/or reckless conduct that

 caused the Plaintiffs severe emotional distress.

         330. The Assaulting Officer’s intentional and/or reckless and violent strike to Plaintiff

 Guerrero’s face without any provocation or safety threat was extreme and outrageous conduct

 intended to cause Plaintiff Guerrero severe emotional distress.

         331. The Gun to the Head Officer’s intentional and/or reckless conduct toward Plaintiff

 Bautista Martínez, including holding a gun to Plaintiff Bautista Martínez’s head while he was

 restrained with zip ties, forcing him to urinate outside and in front of other officers, staring at his

 genitals, and laughing and at cursing at him, was extreme and outrageous and intended to cause

 Plaintiff Bautista Martínez severe emotional distress.




                                                    50

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 50 of 54 PageID #:
                                    2526
         332. As a reasonably foreseeable result of the federal officers’ conduct, Plaintiffs

 Guerrero and Bautista Martínez experienced severe emotional distress, including humiliation,

 terror, depression, anxiety, loss of sleep, and loss of appetite.

         333. As a reasonably foreseeable result of the federal officers’ conduct, Plaintiffs

 Guerrero and Bautista Martínez suffered damages, including but not limited to, actual damages

 and emotional distress.

         334. Defendant United States of America is liable for these acts and omissions under the

 FTCA.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs and the Class Members request that the Court enter a judgment

 against Defendants and award the following:

            a. A declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202 that the

    individual Defendants’ seizure, detention, search, and questioning of Plaintiffs and the Class

    Members were a clear violation of Plaintiffs’ and the Class Members’ Fifth and Fourth

    Amendment rights and 42 U.S.C. §§ 1985, 1986;

            b. An order awarding Plaintiffs and the Class Members nominal damages for the

    clear violation of their Fifth and Fourth Amendment rights and 42 U.S.C. §§ 1985, 1986;

            c. An order awarding Plaintiffs and all Class Members compensatory damages in an

    amount to be proven at trial;

            d. An order awarding the Plaintiffs compensatory damages under 28 U.S.C. §

    1346(b)(1);

            e. An order holding the individual Defendants jointly and severally liable for

    compensatory damages in an amount to be proven at trial;



                                                   51

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 51 of 54 PageID #:
                                    2527
           f. An order awarding Plaintiffs and all Class Members punitive damages against

    each individual Defendant in an amount to be proven at trial;

           g. A determination that Plaintiffs’ First, Second, Third, Fourth, and Fifth Causes of

    Action may properly be maintained as class actions pursuant to Fed. R. Civ. P. 23(b)(3);

           h. An order finding that Plaintiffs Gonzalez Cruz and Zapote Hernández are proper

    representatives of the Class Members, and appointing the undersigned as Class Counsel.

           i. An order awarding Plaintiffs costs of suit, and reasonable attorneys’ fees and

    expenses pursuant to any applicable law; and

           j. Such other and further relief as the Court deems equitable, just and proper.


 Dated: August 13, 2019                             Respectfully Submitted,

 /s/ Julia Solórzano                                Araceli Martínez-Olguín
 Julia Solórzano                                    Nora A. Preciado
 SOUTHERN POVERTY LAW CENTER                        NATIONAL IMMIGRATION LAW CENTER
 P.O. Box 1287                                      3450 Wilshire Blvd. #108 – 62
 Decatur, GA 30031                                  Los Angeles, CA 90010
 T: (404) 521-6700                                  T: (213) 639-3900
 F: (404) 221-5857                                  F: (213) 639-3911
 julia.solorzano@splcenter.org                      martinez-olguin@nilc.org
                                                    preciado@nilc.org
 Meredith B. Stewart
 SOUTHERN POVERTY LAW CENTER                        Eben P. Colby
 201 Saint Charles Avenue, Suite 2000               500 Boylston Street
 New Orleans, LA 70170                              Boston, Massachusetts 02116
 T: (504) 486-8982                                  T: 617-573-4855
 F: (504) 486-8947                                  F: 617-305-4855
 meredith.stewart@splcenter.org                     Eben.Colby@probonolaw.com

 Trudy S. Rebert                                    Jeremy A. Berman
 National Immigration Law Center                    4 Times Square
 P.O. Box 721361                                    New York, NY 10036-6522
 Jackson Heights, NY 11372                          T: 212-735-2032
 T: 646-867-8793                                    F: 917-777-2032
 F: 213-639-3911                                    Jeremy.Berman@probonolaw.com
 rebert@nilc.org



                                               52

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 52 of 54 PageID #:
                                    2528
 Arthur R. Bookout                         William L. Harbison (No. 7012)
 One Rodney Square                         Phillip F. Cramer (No. 20697)
 920 N. King Street                        John L. Farringer IV (No. 22783)
 Wilmington, Delaware 19801                SHERRARD ROE VOIGT & HARBISON, PLC
 T: 302-651-3026                           150 3rd Avenue South, Suite 1100
 F: 302-434-3026                           Nashville, TN 37201
 Art.Bookout@probonolaw.com                T: (615) 742-4200
                                           F: (615) 742-4539
 Whitney Wester                            bharbison@srvhlaw.com
 1000 Louisiana                            pcramer@srvhlaw.com
 Suite 6800                                jfarringer@srvhlaw.com
 Houston, TX 77002
 T: 713-655-5152                           Counsel for Plaintiffs
 F: 713-483-9152
 Whitney.Wester@probonolaw.com




                                      53

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 53 of 54 PageID #:
                                    2529
                                 CERTIFICATE OF SERVICE

         I hereby certify that on August 13, 2019 I electronically filed the foregoing with the Clerk
 of Court using the CM/ECF system. Notice of this filing will be sent by operation of the Court’s
 electronic filing system to all parties indicated on the electronic filing receipt. Parties may
 access this filing through the Court’s electronic filing system. Defendants who have not been
 served yet will be served with the Third Amended Complaint with the summons. When service is
 complete a Proof of Service form will be filed with the Court, which Proof of Service will list the
 date, method, and documents served.


 Dated: August 13, 2019                                       /s/ Julia Solórzano
                                                              Counsel for Plaintiffs




                                                 54

Case 3:19-cv-00062-PLR-HBG Document 315 Filed 08/13/19 Page 54 of 54 PageID #:
                                    2530
